TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-22-00523-CV


                    Capitol Sprinkler and Fire Systems, LLC, Appellant

                                              v.

                           Security Equipment Supply, Appellee


              FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
      NO. C-1-CV-21-000747, THE HONORABLE TODD T. WONG, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Capitol Sprinkler and Fire Systems, LLC has filed an unopposed

motion to dismiss its appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R.

App. P. 42.1(a).



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed on Appellant’s Motion

Filed: November 10, 2022